Exhibit 10.20
IMPORTANT:  PLEASE READ CAREFULLY BEFORE SIGNING.
SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN.


SUBSCRIPTION AGREEMENT
and
LETTER OF INVESTMENT INTENT FOR PREFERRED STOCK




WestMountain Gold, Inc.
120 Lake Street, Suite 401
Sandpoint, ID 83864


Gentlemen:


The undersigned (the "Subscriber") hereby tenders this subscription for the
purchase of shares of Series A Convertible Preferred Stock (“Shares” or
“Securities”) issued by WestMountain Gold, Inc. (the “Company”),  with a 10%
annual dividend and which is convertible into the Company’s common stock at
$1.00 per share. The Shares are being offered at a price of $50.00 per Share
(the “Offering”).  By execution below, the Subscriber acknowledges that the
Company is relying upon the accuracy and completeness of the representations and
warranties contained herein in complying with its obligations under applicable
securities laws.


1.           Subscription Commitment.  The Subscriber hereby subscribes for the
purchase of  Shares at an aggregate purchase price of $  as full payment
therefor.  The purchase price shall be paid to the Company by cashier’s check
made payable to WestMountain Gold, Inc. by wire transfer to the Offering’s
account.


2.           Representations and Warranties.  In order to induce the Company to
accept this subscription, the Subscriber hereby represents and warrants to, and
covenants with, the Company as follows:


(a)           Receipt of Document; Access to Information.  Subscriber has been
provided with a copy of the Company’s Confidential Private Placement Memorandum
(the “Memorandum”) dated June 1, 2013, and Appendices (collectively, the
“Documents”).  The Subscriber has carefully reviewed and is familiar with all of
the terms of the Documents, including the Risk Factors contained in the
Memorandum.  The Subscriber has been given access to full and complete
information regarding the Company and has utilized such access to the
Subscriber’s satisfaction for the purpose of obtaining such information
regarding the Company as the Subscriber has reasonably requested; and,
particularly, the Subscriber has been given reasonable opportunity to ask
questions of, and receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and to
obtain any additional information, to the extent reasonably available.  The
Subscriber acknowledges that the Subscriber has had an opportunity to review all
of the Company’s SEC filings, which are publicly available at www.SEC.gov.


(b)           Reliance.  The Subscriber has relied on nothing other than the
Documents (including any exhibits thereto) and the Company’s SEC filings in
deciding whether to make an investment in the Company.  Except as set forth in
the Documents, no representations or warranties have been made to the Subscriber
by the Company, any selling agent of the Company, or any agent, employee, or
affiliate of the Company or such selling agent.


 
1

--------------------------------------------------------------------------------

 
(c)           Economic Loss.  The Subscriber believes that an investment in the
Securities is suitable for the Subscriber based upon the Subscriber’s investment
objectives and financial needs.  The Subscriber (i) has adequate means for
providing for the Subscriber’s current financial needs and personal
contingencies; (ii) has no need for liquidity in this investment; (iii) at the
present time, can afford a complete loss of such investment; and (iv) does not
have overall commitments to investments which are not readily marketable and
disproportionate to the Subscriber's net worth, and the Subscriber's investment
in the Securities will not cause such overall commitments to become excessive.


(d)           Sophistication.  The Subscriber, in reaching a decision to
subscribe, has such knowledge and experience in financial and business matters
that the Subscriber is capable of reading and interpreting financial statements
and evaluating the merits and risk of an investment in the Securities and has
the net worth to undertake such risks.  The investment contemplated hereby is
the result of arm’s length negotiation between the Subscriber and the Company.


(e)           No General Solicitation.  The Subscriber was not offered or sold
the Securities, directly or indirectly, by means of any form of general
advertising or general solicitation, including, but not limited to, the
following:  (1) any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar medium of or broadcast over
television or radio; or (2) to the knowledge of the undersigned, any seminar or
meeting whose attendees had been invited by any general solicitation or general
advertising.


(f)           Seek Advice.  The Subscriber has obtained, to the extent the
Subscriber deems necessary, the Subscriber’s own personal professional advice
with respect to the risks inherent in the investment in the securities, and the
suitability of an investment in the Securities in light of the Subscriber's
financial condition and investment needs;


(g)           Investment Risks.  The Subscriber recognizes that the Securities
as an investment involves a high degree of risk, including those set forth under
the risk factors contained in the Documents.


(h)           Effect and Time of Representations.  The information provided by
the Subscriber contained in this Subscription Agreement is true, complete and
correct in all material respects as of the date hereof.  The Subscriber
understands that the Company's determination that the exemption from the
registration provisions of the Securities Act of 1933, as amended (the
"Securities Act"), which is based upon non-public offerings and applicable to
the offer and sale of the Securities, is based, in part, upon the
representations, warranties, and agreements made by the Subscriber herein.  The
Subscriber consents to the disclosure of any such information, and any other
information furnished to the Company, to any governmental authority or
self-regulatory organization, or, to the extent required by law, to any other
person.


(i)           Restrictions on Transfer; No Market for Securities.  The
Subscriber acknowledges that (i) the purchase of the Securities is a long-term
investment; (ii) the Subscriber must bear the economic risk of investment for an
indefinite period of time because the Securities have not been registered under
the Securities Act or under the securities laws of any state and, therefore, the
Securities cannot be resold unless an exemption from the registration
requirements of such laws are available;  (iii) there will be  no market for the
Securities and the Subscriber may be unable to liquidate the Subscriber’s
investment in the event of an emergency, or pledge the Securities as collateral
for a loan; and (iv) the transferability of the Securities is restricted and (A)
requires conformity with the restrictions contained in paragraph 3 below and (B)
legends will be placed on the certificate(s) representing the Securities
referring to the applicable restrictions on transferability.


 
2

--------------------------------------------------------------------------------

 
(j)           No Backup Withholding.  The Subscriber certifies, under penalties
of perjury, that the Subscriber is NOT subject to the backup withholding
provisions of Section 3406(a)(i)(C) of the Internal Revenue Code.


(k)           Restrictive Legend.  Stop transfer instructions will be placed
with the transfer agent for the Securities, and a legend may be placed on any
certificate representing the Securities substantially to the following effect:


THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTIONS FROM REGISTRATION PROVIDED IN THE ACT AND REGULATION D UNDER
THE ACT AND HAVE NOT BEEN REGISTERED UNDER ANY STATE SECURITIES LAWS.  AS SUCH,
THE PURCHASE OF THIS SECURITY WAS NECESSARILY WITH THE INTENT OF INVESTMENT AND
NOT WITH A VIEW FOR DISTRIBUTION.  THEREFORE, ANY SUBSEQUENT TRANSFER OF THIS
SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER
THE ACT AND ANY STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE. FURTHERMORE, IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF
THIS SECURITY OR ANY INTEREST THEREIN, WITHOUT THE OPINION OF COUNSEL ACCEPTABLE
TO THE COMPANY THAT THE PROPOSED TRANSFER OR SALE DOES NOT AFFECT THE EXEMPTIONS
RELIED UPON BY THE COMPANY IN ORIGINALLY DISTRIBUTING THE SECURITY AND THAT
REGISTRATION IS NOT REQUIRED.
 
 (l)           Placement Agent.  The Company is not using a Placement Agent. The
Company may pay sales commission and expenses up to 10% of 8% of the gross
proceeds of this Offering.


(m)           Notice of Change.  The Subscriber agrees that it will notify the
Company in writing promptly (but in all events within thirty (30) days after the
applicable change) of any actual or anticipated change in any facts or
circumstances, which change would make any of the representations and warranties
in this Subscription Agreement untrue if made as of the date of such change
(after giving effect thereto).


3.           Restricted Nature of the Securities; Investment Intent. The
Subscriber has been advised and understands that (a) the Securities have not
been registered under the Securities Act or applicable state securities laws and
that the securities are being offered and sold pursuant to exemptions from such
laws; (b) the Documents have not been filed with or reviewed by any state
securities administrators because of the limited nature of the offering; (c) the
Company will not register the Securities under the Act or any state securities
laws, or take any action to make any exemption from any such registration
provisions available to investors who wish to resell the Securities. The
Subscriber represents and warrants that the Securities are being purchased for
the Subscriber’s own account and for investment purposes only, and without the
intention of reselling or redistributing the same; the Subscriber has made no
agreement with others regarding any of the Securities; and the Subscriber’s
financial condition is such that it is not likely that it will be necessary to
dispose of any of such Securities in the foreseeable future.  The Subscriber is
aware that, in the view of the SEC, a purchase of such securities with an intent
to resell by reason of any foreseeable specific contingency or anticipated
change in market value, or any change in the condition of the Company, or in
connection with a contemplated liquidation settlement of any loan obtained for
the acquisition of such securities and for which such securities were pledged,
would represent an intent inconsistent with the representations set forth
above.  The Subscriber further represents and agrees that if, contrary to the
foregoing intentions, the Subscriber should later desire to dispose of or
transfer any of such Securities in any manner, the Subscriber shall not do so
unless and until the Subscriber shall have first delivered to the Company a
written notice declaring such holder's intention to effect such transfer and
describe in sufficient detail the manner and circumstances of the proposed
transfer, which notice shall be accompanied either by a written opinion of legal
counsel who shall be reasonably satisfactory to the Company, which opinion shall
be addressed to the Company and reasonably satisfactory in form and substance to
the Company's counsel, to the effect that the proposed sale or transfer is
exempt from the registration provisions of the Act and all applicable state
securities laws, or by a "no action" letter from the SEC to the effect that the
transfer of the Securities without registration will not result in
recommendation by the staff of the Commission that action be taken with respect
thereto.


 
3

--------------------------------------------------------------------------------

 
4.           Residence.  The Subscriber represents and warrants that the
Subscriber is a bona fide resident of, is domiciled in and received the offer
and made the decision to invest in the Securities in the state set forth on the
signature page hereof, and the Securities are being purchased by the Subscriber
in the Subscriber’s name solely for the Subscriber’s own beneficial interest and
not as nominee for, or on behalf of, or for the beneficial interest of, or with
the intention to transfer to, any other person, trust or organization, except as
specifically set forth in this Subscription Agreement.
 
 
5.           Investor Qualification.  The Subscriber represents and warrants
that the Subscriber is an “accredited investor” as that term is defined in
Regulation D under the Securities Act because the Subscriber comes within at
least one category marked below.  The Subscriber further represents and warrants
that the information set forth below is true and correct.  ALL INFORMATION IN
RESPONSE TO THIS PARAGRAPH WILL BE KEPT STRICTLY CONFIDENTIAL EXCEPT AS REQUIRED
BY LAW.  The Subscriber agrees to furnish any additional information which the
Company deems necessary in order to verify the answers set forth below.  (Please
check all that apply.)


 
Category I
 
The Subscriber is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with the Subscriber’s spouse, presently
exceeds $1,000,000.



Explanation.  In calculation of net worth the Subscriber may include equity in
personal property and real estate, excluding the Subscriber’s principal
residence but including any negative net worth related to Subscriber’s principal
residence and also including any increase in indebtedness secured by the
Subscriber’s principal residence incurred within the preceding 60 days (unless
such increase occurred in connection with the purchase of such residence), cash,
short term investments, stocks and securities.  Equity in personal property and
real estate should be based on the fair market value of such property less debt
secured by such property.


 
Category II
 
The Subscriber is an individual (not a partnership, corporation, etc.) who had
an individual net income in excess of $200,000 in each of the last two years, or
joint income with his/her spouse in excess of $300,000 in each of the last two
years, and has a reasonable expectation of reaching the same income level in the
current year.



Category III                           The Subscriber is an executive officer or
director of the Company.


 
Category IV
 
The Subscriber is a bank as defined in Section 3(a)(2) of the Securities Act; a
savings and loan as defined in Section 3(a)(5)(A) of the Securities Act; an
insurance company as defined in Section 2(13) of the Securities Act; a broker or
dealer registered pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); an investment company registered under the Investment
Company Act of 1940, as amended (the “Investment Company Act”), or a business
development company as defined in Section 2(a)(48) of the Investment Company
Act; a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company,
or registered investment adviser, or if the employee benefit plan has total
assets in excess of $5,000,000, or, if a self-directed plan, with investment
decisions made solely by persons that are accredited investors (this includes
IRAs).  (Note: If you check this category, the Company may request additional
information regarding investment company and ERISA issues.)

 

       

                    (describe entity)


 
4

--------------------------------------------------------------------------------

 
Category V                             The Subscriber is a private business
development company as defined inSection 202(a)(22) of the Investment Advisers
Act of 1940, as amended.
 

       

                 (describe entity)


 
Category VI
 
The Subscriber is an entity with total assets in excess of $5,000,000 which was
not formed for the purpose of investing in the Securities and which is one of
the following:



a corporation; or


a partnership; or


a business trust; or


a tax-exempt organization described in Section 501(c)(3) ofthe Internal Revenue
Code of 1986, as amended.
 

   

                   (describe entity)


 
Category VII
 
The Subscriber is an entity all the equity owners of which are “accredited
investors” within one or more of the above categories.  If relying upon this
category alone, each equity owner must complete a separate copy of this
Agreement.

 

       

                  (describe entity)


 
5

--------------------------------------------------------------------------------

 
 
 
Category VIII
 
The Subscriber is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment.





6.           All investors are required to answer the following questions:


Education and Degrees:                                           


Employer:                                


Employer's Address:                                           
 
Nature of Occupation:                                           


Position and Duties:                                           


Other prior occupations or duties during past five years (indicating employer,
title, principal responsibilities and years of service):
 
Professional licenses or registrations held, including bar admissions,
accounting certificates, real estate brokerage licenses, and SEC or state
broker-dealer registrations:
 
Provide the following information as to any Subscriber that is a partnership,
corporation, trust or other entity:


(1)           List name of person(s) making investment decision on behalf of
such entity:
 
(2)
List names of each partner, stockholder or trustee:

 
 
(3)
Indicate date of formation of partnership, corporation or trust and jurisdiction
of formation:



 
 



 
(4)
Indicate whether the partnership, corporation or trust was formed to acquire the
Securities (please check one):
 
Yes
 
No



(5)           Federal Tax Identification
Number:                                                                


(6)           Nature of business of Subscriber:


 
6

--------------------------------------------------------------------------------

 


Investment Experience.


The undersigned has made the following type of investments in the past five
years:


Stock                                            (            )


Bonds                                           (            )


Non-marketable Securities                                           (           
)


Limited
Partnerships                                                      (           )


Venture Capital
Investments                                                      (           )


Speculative
Investments                                                      (           )








The undersigned has invested during the past five years in excess of (check the
largest applicable):


$     50,000                                (           )
$   100,000                                (           )
$   250,000                                (           )
$   500,000                                (           )
$1,000,000                                (           )
$5,000,000                                (           )


 
7

--------------------------------------------------------------------------------

 
Financial Information


Net Worth.  The undersigned's net worth (or, if a natural person, the joint net
worth of the undersigned and his or her spouse) is in excess of:


(           )           $200,000                                (           
)           $1,000,000
(           
)           $250,000                                (           )           $2,500,000
(           
)           $500,000                                (           )           $5,000,000
(           
)           $750,000                                (           )           None
of the above


For purposes of this question, net worth is defined as the excess of total
assets at fair market value over total liabilities, excluding the undersigned’s
principal residence.


Income of Subscriber.  The undersigned's income (see Appendix A for the
definition of “income”) for the calendar years (or fiscal years, if different)
ended in 2011 and 2012, and his, her or its expected income for the calendar
year (or fiscal different) ending in 2013, is in excess of:


2011
   
2012
   
2013 (expected)
                    ( )   $ 50,000       (­­­ )   $ 50,000       ( )   $ 50,000
    ( )   $ 100,000       ( )   $ 100,000       ( )   $ 100,000     ( )   $
200,000       ( )   $ 200,000       ( )   $ 200,000     ( )   $ 500,000       (
)   $ 500,000       ( )   $ 500,000     ( )   $ 1,000,000       ( )   $
1,000,000       ( )   $ 1,000,000                                              
 

 
Income of Subscriber and Spouse.  If the Subscriber is an individual, the joint
incomes (see Appendix A) of the undersigned and his or her spouse for the
calendar years ended in 2011 and 2012, and their expected income for the
calendar year 2013, is in excess of:
 
2011
   
2012
   
2013 (expected)
                    ( )   $ 50,000       (­­­ )   $ 50,000       ( )   $ 50,000
    ( )   $ 100,000       ( )   $ 100,000       ( )   $ 100,000     ( )   $
200,000       ( )   $ 200,000       ( )   $ 200,000     ( )   $ 500,000       (
)   $ 500,000       ( )   $ 500,000     ( )   $ 1,000,000       ( )   $
1,000,000       ( )   $ 1,000,000  

 
Foreign Investor Status.


To answer this question, please refer to the definition of "U.S. Person" set
forth in Appendix A.  The undersigned qualifies as a foreign investor if he is
not a U.S. Person.


The undersigned represents that (please initial if applicable):


 
8

--------------------------------------------------------------------------------

 
 
The undersigned qualifies as a foreign investor as described above in this
Section 6.

 
7.           FINRA.


(a) Are you a member of FINRA1, a person associated with a member of FINRA2, or
an affiliate of a member?


Yes                      No                      
 
If "Yes," please list any members of FINRA with whom you are associated or
affiliated.
 
(b)  If you are a corporation, are any of your officers, directors or 5%
shareholders a member of FINRA, a person associated with a member of FINRA, or
an affiliate of a member?


Yes                      
No                      


If "Yes," please list the name of the respective officer, director, or 5%
shareholder and any members of FINRA with whom they are associated or
affiliated.

 
8.           Authority.  The undersigned, if other than an individual, makes the
following additional representations:


(a)           The Subscriber was not organized for the specific purpose of
acquiring the Securities;


(b)           The Subscriber is fully authorized, empowered and qualified to
execute and deliver this Subscription Agreement, to subscribe for and purchase
the Securities and to perform its obligations under, and to consummate the
transactions that are contemplated by the Subscription Agreement; and


(c)           This Subscription Agreement has been duly authorized by all
necessary action on the part of the Subscriber, has been duly executed by an
authorized officer or representative of the Subscriber, and is a legal, valid
and binding obligation of the Subscriber enforceable in accordance with its
terms.

--------------------------------------------------------------------------------

 
1
FINRA defines a "member" as being either any broker or dealer admitted to
membership in FINRA or any officer or partner of such a member, or the executive
representative of such a member or the substitute for such representative.

 


2
FINRA defines a "person associated with a member" as being every sole
proprietor, general or limited partner, officer, director or branch manager or
such member, or any natural person occupying a similar status or performing
similar functions, or any natural person engaged in the investment banking or
securities business who is directly or indirectly controlling or controlled by
such member (for example, any employee), whether or not any such person is
registered or exempt from registration without FINRA.  Thus, "person associated
with a member" includes a sole proprietor, general or limited partner, officer,
director or branch manager or an organization of any kind (whether a
corporation, partnership or other business entity) which itself is a "member" or
a "person associated with a member."  In addition, an organization of any kind
is a "person associated with a member" if its sole proprietor or anyone of its
general or limited partners, officers, director or branch managers is a "member"
or "person associated with a member."



 
9

--------------------------------------------------------------------------------

 
9.           Use of Proceeds.  The Subscriber acknowledges that any proceeds
from the sale of the Shares will be used by the Company as described in the
Memorandum.


10.           Compliance with Laws; No Conflict.  The execution and delivery of
the Subscription Agreement by or on behalf of the Subscriber and the performance
of the Subscriber’s obligations under, and the consummation of the transactions
contemplated by, the Subscription Agreement do not and will not conflict with or
result in any violation of, or default under, any provision of any charter,
bylaws, trust agreement, partnership agreement or other governing instrument
applicable to the Subscriber, or other agreement or instrument to which the
Subscriber is a party, or by which the Subscriber is, or any of its assets are,
bound, or any permit, franchise, judgment, decree, statute, rule, regulation or
other law applicable to the Subscriber or the business or assets of the
Subscriber.


11.           Reliance on Representations.  The Subscriber understands the
meaning and legal consequences of the representations, warranties, agreements,
covenants, and confirmations set out above and agrees that the subscription made
hereby may be accepted in reliance thereon.  The Subscriber acknowledges that
the Company has relied and will rely upon the representations and warranties of
the Subscriber in this Subscription Agreement.  The Subscriber agrees to
indemnify and hold harmless the Company and any selling agent (including for
this purpose their employees, and each person who controls either of them within
the meaning of Section 20 of the Exchange Act) from and against any and all
loss, damage, liability or expense, including reasonable costs and attorney's
fees and disbursements, which the Company, or such other persons may incur by
reason of, or in connection with, any representation or warranty made herein not
having been true when made, any misrepresentation made by the Subscriber or any
failure by the Subscriber to fulfill any of the covenants or agreements set
forth herein, or in any other document provided by the Subscriber to the
Company.


12.           Transferability and Assignability.  Neither this Subscription
Agreement nor any of the rights of the Subscriber hereunder may be transferred
or assigned by the Subscriber.  The Subscriber agrees that the Subscriber may
not cancel, terminate, or revoke this Subscription Agreement or any agreement of
the Subscriber made hereunder (except as otherwise specifically provided herein)
and that this Subscription Agreement shall survive the death or disability of
the Subscriber and shall be binding upon the Subscriber's heirs, executors,
administrators, successors, and assigns.


13.            Survival.  The representations and warranties of the Subscriber
set forth herein shall survive the sale of the Securities pursuant to this
Subscription Agreement.


14.           Notices.  All notices or other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
or mailed by certified or registered mail, return receipt requested, postage
prepaid, as follows:  if to the Subscriber, to the address set forth below; and
if to the Company to the address at the beginning of this Subscription
Agreement, or to such other address as the Company or the Subscriber shall have
designated to the other by like notice.


 
10

--------------------------------------------------------------------------------

 
15.           Counterparts.  This Subscription Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same document.


16.           Governing Law.  This Subscription Agreement shall be governed by
and construed in accordance with the internal laws (and not the law of
conflicts) of the State of Colorado.  The parties hereby consent to the
non-exclusive jurisdiction of the courts of the State of Colorado and any
federal or state court located in Denver, Colorado for any action arising out of
this Subscription Agreement.


17.           Entire Agreement.  This Agreement, including the appendices
hereto, constitutes the entire agreement, and supersedes all prior agreements or
understandings, among the parties hereto with respect to the subject matter
hereof.


IN NO EVENT WILL THE COMPANY, THE PLACEMENT AGENT, OR ANY OF THEIR AFFILIATES OR
THE PROFESSIONAL ADVISORS ENGAGED BY THEM BE LIABLE IF FOR ANY REASON RESULTS OF
OPERATIONS OF THE COMPANY ARE NOT AS PROJECTED IN THE MEMORANDUM.  INVESTORS
MUST LOOK SOLELY TO, AND RELY ON, THEIR OWN ADVISORS WITH RESPECT TO THE
FINANCIAL, TAX AND OTHER CONSEQUENCES OF INVESTING IN THE SECURITIES.


 
11

--------------------------------------------------------------------------------

 

18.           Title.  Manner in Which Title is To Be Held.


Place an “X” in one space below:


(a)           Individual Ownership
(b)           Community Property
(c)           Joint Tenant with Right of Survivorship (both parties must sign)
(d)           Partnership
(e)           Tenants in Common
(f)           Corporation
(g)           Trust
(h)           Other (Describe):




         Please print above the exact name(s) in which the Securities are to be
held.




19.           State of Residence.  The Subscriber’s state of residence and the
state in which the Subscriber received the offer to invest and made the decision
to invest in the Securities is
                                           .


20.           Date of Birth.  (If an individual) The Subscriber’s date of birth
is:                                                                                                                     .


21.           Liquidity.  I represent that I have full and a complete
understanding that a private placement is an illiquid investment and I have no
liquidity needs with regards to this investment. 
Initial                                           
 
SIGNATURES BEGIN ON NEXT PAGE
 
 
12

--------------------------------------------------------------------------------

 
SIGNATURES


The Subscriber hereby represents that it has read this entire Subscription
Agreement.


Dated:                                                      




INDIVIDUAL (includes Community Property, Joint Tenants, Tenants-in-Common)




Address to Which Correspondence
Should be Directed






Signature (Individual)






Signature (All record holders should
sign)                                                                                     City,
State and Zip Code




Name(s) Typed or
Printed                                                                           Tax
Identification or Social Security Number


(           )                                                      
Telephone Number




Email Address










 
13

--------------------------------------------------------------------------------

 




CORPORATION, PARTNERSHIP, TRUST, RETIREMENT ACCOUNT OR OTHER ENTITY






Name of
Entity                                                                                    Address
to Which Correspondence Should be Directed
 
By:                                                                
*Signature                                                                          
City, State and Zip Code


Its:                                                                    
Title                                                                                     
Tax Identification or Social Security Number
 
                             
(           )                                                      
Name Typed or
Printed                                                                     Telephone
Number


                              Email Address


*If Securities are being subscribed for by an entity, the Certificate of
Signatory must also be completed.




CERTIFICATE OF SIGNATORY


To be completed if Securities are being subscribed for by an entity.


I,                                                                , am
the                                                                   of


(the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and Letter of Investment
Intent and to purchase and hold the Securities, and certify that the
Subscription Agreement and Letter of Investment Intent has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.


IN WITNESS WHEREOF, I have hereto set may hand this ______ day of _______, 2013.

 
Signature

 
 
14

--------------------------------------------------------------------------------

 


ACCEPTANCE




This Subscription Agreement is accepted as
of                                                                                                                     ,
2013


WESTMOUNTAIN GOLD, INC.




By:                                                                
Greg Schifrin
Chief Executive Officer




Date:                                                                


 
15

--------------------------------------------------------------------------------

 
APPENDIX A


DEFINITIONS


Affiliate


The term “affiliate” means a company which controls, is controlled by, or is
under common control with a member, and is presumed to include:
                a.  a company will be presumed to control a member if the
company beneficially owns 10 percent or more of the outstanding voting
securities of a member which is a corporation, or beneficially owns a
partnership interest in 10 percent or more of the distributable profits or
losses of a member which is a partnership;
                b.  a member will be presumed to control a company if the member
and persons associated with the member beneficially own 10 percent or more of
the outstanding voting securities of a company which is a corporation, or
beneficially own a partnership interest in 10 percent or more of the
distributable profits or losses of a company which is a partnership;


Immediate family


The term “immediate family” includes your parents, mother-in-law/father-in-law,
husband/wife, brother or sister, brother-in-law or sister-in-law, son-in-law or
daughter-in-law, and children, and any other person who is supports you,
directly or indirectly, to a material extent.


Income


The Securities and Exchange Commission offers the following guidelines in
calculating income of individuals:   Proprietorship revenues do not represent
income unless operating expenses are deducted; an employee's salary may be a
useful figure in determining income provided significant expenses were not
incurred in earning the salary.  One possible method of computing income is as
follows: individual adjusted gross income as reported on a federal tax return
increased by the following amounts: (i) any deduction for long term capital
gains under Section 1202 of the Internal Revenue Code (the "Code"), (ii) any
deduction for depletion under Section 611 et. seq.  of the Code, (iii) any
exclusion for interest under Section 103 of the Code, and (iv) any losses of a
partnership allocated to the individual limited partner as reported on Schedule
E of Form 1099 (or any successor report). For purposes of question (3b),
adjusted gross income should not include amounts attributable to a spouse and
should be increased by the amount described above, not including amounts
attributable to a spouse.


For partnerships, corporations and trusts and other entities, income means gross
revenues less all  expenses, as reported on a federal income tax return.


Member


FINRA defines a "member" as being either any broker or dealer admitted to
membership in FINRA or any officer or partner of such a member, or the executive
representative of such a member or the substitute for such representative.


 
16

--------------------------------------------------------------------------------

 


Person associated with a member


FINRA defines a "person associated with a member" as being every sole
proprietor, general or limited partner, officer, director or branch manager or
such member, or any natural person occupying a similar status or performing
similar functions, or any natural person engaged in the investment banking or
securities business who is directly or indirectly controlling or controlled by
such member (for example, any employee), whether or not any such person is
registered or exempt from registration without FINRA.  Thus, "person associated
with a member" includes a sole proprietor, general or limited partner, officer,
director or branch manager or an organization of any kind (whether a
corporation, partnership or other business entity) which itself is a "member" or
a "person associated with a member."  In addition, an organization of any kind
is a "person associated with a member" if its sole proprietor or anyone of its
general or limited partners, officers, director or branch managers is a "member"
or "person associated with a member."


U.S. Person


"U.S. Person" means: (a) any natural person resident in the United states; (b)
any partnership or corporation organized or incorporated under the laws of the
United States; (c) any estate of which any executor or administrator is a U.S.
person; (d) any trust of which any trustee is a U.S. person; (e) any agency or
branch of a foreign entity located in the United States; (f) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(g) any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (h) any partnership or
corporation if: (i) organized or incorporated under the laws of any foreign
jurisdiction; and (ii) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a) of
Regulation D under the Act) who are not natural persons, estates or trusts.
Notwithstanding this definition of U.S. Person, the following shall not be
deemed a U.S. Person: (a) any discretionary account or similar account (other
than an estate or trust) held for the benefit or account of a non-U.S. Person by
a dealer or other professional fiduciary organized, incorporated, or (if an
individual) resident in the United States; (b) any estate of which any
professional fiduciary acting as executor or administrator is a U.S. Person if:
(i) an executor or administrator of the estate who is not a U.S. Person has sole
or shared investment discretion with respect to the assets of the estate; and
(ii the estate is governed by foreign law; (c) any trust of which any
professional fiduciary acting as trustee is a U.S. Person, if a trustee who is
not a U.S. Person has sole or shared investment discretion with respect to the
trust assets, and no beneficiary of the trust (and no settlor if the trust is
revocable) is a U.S. person; (d) an employee benefit plan established and
administered in accordance with the law of a country other than the United
States and customary practices and documentation of such country; (e) any agency
or branch of a U.S. Person located outside the United States if: (i) the agency
or branch operates for valid business reasons; and (ii) the agency or branch is
engaged in the business of insurance or banking and is subject to substantive
insurance or banking regulation, respectively, in the jurisdiction where
located; and (f) the International Monetary Fund, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, and their
agencies, affiliates and pension plans. "United States" means the United States
of America, its territories and possessions, any State of the United States, and
the District of Columbia.


 
17

--------------------------------------------------------------------------------

 
WESTMOUNTAIN GOLD, INC.
 
SUBSCRIPTION INSTRUCTIONS
 
All persons who wish to subscribe for the securities of WestMountain Gold, Inc.
(the "Company") in accordance with the terms of the Subscription Agreement
(attached) must carefully read and execute the attached documents according to
the following instructions and return them to WestMountain Gold, Inc. at 120
Lake Street, Suite 401, Sandpoint, ID 83864, Attention: Gregory Schifrin.


INSTRUCTIONS


1.           Complete and execute the Subscription Agreement as follows:


a.      Complete the information on pages 1, 4-12 if appropriate.


b.      Date and sign in the appropriate spaces on page 13 if subscribing as an
individual (includes Community Property, Joint Tenants, Tenants-in-Common) or on
page 14 if subscribing as a Corporation, Partnership, Trust, Retirement Account
or other entity .


c.      Be sure to complete the information on the signature page, including
address, telephone number, and Social Security or Tax Identification Number.


2.           Return the completed documents to the Placement Agent along with
your check payable to "WestMountain Gold, Inc.”; or wire your subscription funds
as follows:


Direct to: Wire Routing Transit Number (RTN/ABA) 121000248


Bank name: Wells Fargo Bank, N.A.


Bank address, city, state: 420 Montgomery Street
San Francisco, CA 94104 (regardless of where your account is located)


BNF/Field 4200 beneficiary Account number: 8659403789


Beneficiary account name:WESTMOUNTAIN GOLD, INC.


For international transfer only: International SWIFT BIC WFBIUS6S


Derick Driggs
Vice President
Principal Business Relationship Mgr.


Wells Fargo Bank
(208) 255-3891 (Office) 
(208) 304-8624 (Cell)
(208) 265-1631 (Fax)
MAC P1918-011


 
18

--------------------------------------------------------------------------------

 
3.
ENCLOSE A COPY OF DRIVER’S LICENSE OR PASSPORT,





If you have any questions please call Gregory Schifrin at (208) 265-1717.




19


--------------------------------------------------------------------------------

 



